 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LONNELL B. DIGGS,                                  No. 1:19-cv-00766-NONE-GSA (PC)

12                       Plaintiff,

13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN PART AND
14    JOHN DOE, et al.,                                  DIRECTING CLERK OF COURT TO
                                                         ASSIGN DISTRICT JUDGE AND CLOSE
15                       Defendants.                     CASE

16                                                       (Doc. No. 17)

17

18
             Plaintiff Lonnell B. Diggs is a state prisoner proceeding pro se and in forma pauperis in
19
     this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
20
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
             On October 2, 2020, the assigned magistrate judge screened plaintiff’s second amended
22
     complaint pursuant to 28 U.S.C. § 1915 and dismissed it for failure to state a claim. (Doc. No.
23
     15.) Plaintiff was granted leave to file a third amended complaint within thirty (30) days
24
     thereafter. (Id. at 13.) The order was mailed on the date it was issued to plaintiff at his address of
25
     record. However, on October 16, 2020, the screening order was returned to the court by the U.S.
26
     Postal Service with a notation indicating that plaintiff had been paroled.
27
     /////
28
                                                        1
 1          In light of plaintiff’s failure to file a third amended complaint, on November 25, 2020, the

 2   assigned magistrate judge issued findings and recommendations recommending that this action be

 3   dismissed based on plaintiff’s failure to state a claim upon which relief may be granted. (Doc.

 4   No. 17.) The findings and recommendations were mailed on the date they were issued to plaintiff

 5   at his address of record and contained notice that any objections thereto were to be filed within

 6   fourteen (14) days after service. (Id. at 2.) Once again, the findings and recommendations were

 7   returned to the court by the U.S. Postal Service on December 11 and 14, 2020 with a notation

 8   indicating that plaintiff had been released on parole. To date, plaintiff has still not filed a notice

 9   of change of address with this court as required nor has he communicated with the court in any

10   way.

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

12   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

13   court adopts the findings and recommendations to the extent that they recommend dismissal of

14   this action. The court declines to address whether the second amended complaint states a

15   cognizable claim and instead finds dismissal is warranted based on plaintiff’s failure to provide

16   an updated address to the court.

17          Local Rules 182(f) and 183(b) require a party proceeding pro se and in propria persona to

18   keep the court apprised of his current address. Absent such notice, service at the party’s prior

19   address is fully effective. Local Rule 182(f). Furthermore, “[i]f mail directed to a plaintiff in

20   propria persona by the Clerk is returned by the U.S. Postal Service, and if such plaintiff fails to
21   notify the Court and opposing parties within sixty-three (63) days thereafter of a current address,

22   the Court may dismiss the action without prejudice for failure to prosecute.” Local Rule 183(b).

23   Here, more than sixty-three days have passed since the November 25, 2020 findings and

24   recommendations were returned to the court as undeliverable, and plaintiff has not notified the

25   court of a change of his address of record.

26          Accordingly,
27          1.      The findings and recommendations issued on November 25, 2020 (Doc. No. 17),

28   recommending that this action be dismissed is adopted;
                                                         2
 1          2.      This action is dismissed based on plaintiff’s failure to provide an updated address

 2   to the court; and

 3          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

 4   of closure and then to close this case.

 5   IT IS SO ORDERED.
 6
        Dated:     May 6, 2021
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
